Citation Nr: 1633484	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  12-04 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970 and from January 1991 to March 1991.


This appeal is before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In his January 2012 substantive appeal, the Veteran requested a hearing before the Board via videoconference.  The Veteran, however, withdrew this request in a December 2012 statement.

In March 2013, the Board denied the Veteran's claim for an increased evaluation for PTSD.  The Board also took jurisdiction of the issue of TDIU under Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), and remanded the Veteran's appeal with instruction to notify the Veteran of the proper procedures for pursuing a TDIU claim and assist in all necessary development.  Proper notice was sent via a February 2014 letter, the Veteran submitted a formal TDIU application, and additional examinations were conducted in June 2014 and July 2014.  The Board is therefore satisfied that the instructions in its remand of March 2013 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The evidence does not show that the Veteran's service-connected disabilities have rendered him unemployable/unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated February 2014.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided multiple VA examinations of his disabilities.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran seeks TDIU.  He contends that his service-connected disabilities, when considered in combination, render him unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his combination of service-connected disabilities is rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).  Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the percentage evaluation requirements under 4.16(a), he still may be deemed totally disabled on an extraschedular basis under  38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the veteran is unemployable by reason of his service-connected disabilities.  Under such circumstance the matter is referred to the Director of the Compensation and Pension Service ("Director") for consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors:  severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  Although the Board does not have the authority to award an extraschedular TDIU prior to referral to the Director, the Board has jurisdiction to review and award extraschedular ratings in claims that have been denied by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Throughout the appeal period, the Veteran has been in receipt of a 50 percent evaluation for PTSD and a 20 percent evaluation for diabetes mellitus.  He therefore has a combined evaluation of 60 percent.

VA treatment records reflect that in May 2010 the Veteran's physician assessed both his PTSD and diabetes symptoms as well-controlled.  Records throughout the appeal period reflect monitoring of diabetes.

Private treatment records dated August 2010 through February 2013 reflect ongoing treatment for the control of blood sugar levels related to diabetes mellitus.

The Veteran underwent a VA examination for his PTSD in October 2010.  At the time he reported that he was retired and stayed home most of the time, though he did attend church on Sundays, went out with friends, and went to his garage to work on furniture.  He had not worked since 2007, when he was laid off.  The plant he worked at closed the following year, but the Veteran believed he was laid off because the superintendent did not like him.  He contended unemployment primarily due to his mental condition.  He reported an inability to get along with people and avoidance of crowds.  The examiner found that PTSD caused occupational and social impairment with reduced reliability and productivity, which in part manifested as difficulty maintaining effective work and social relationships.  The examiner further noted that the Veteran appeared stable with his current situation and unwilling to consider options for further evaluation and treatment.

In his December 2010 notice of disagreement the Veteran reported having suicidal thoughts on a daily basis.  In his January 2012 substantive appeal, he again reported daily suicidal thoughts as well as an inability to work and no close relationships with friends and family.

The Veteran underwent another VA examination for his PTSD in March 2012.  He reported an employment history of working as a rigger and cleaner at a shipyard for 32 years prior to his retirement.  He retired in 2000 because he could no longer tolerate the long commute.  He then began work as a sorter and a feeder of lumber for seven years until the plant closed.  He got along with fellow workers at his jobs but had problems with supervisors, getting irritated when they told him what to do.  The examiner found that PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

In his March 2014 application for TDIU, the Veteran reported that he was unable to work because of his hypertension, diabetes mellitus, and PTSD.  He reported an education level of two years of college.  He worked full time as a yard cleaner in a shipyard from January 1968 to July 2000.  He subsequently worked as a break down worker full time from July 2000 until August 2007.  He stated that he became too disabled to work in August 2006, after which he lost 12 hours per week due to his illness.  He stated that he left his last job because of disability, and has not tried to obtain employment since.

The Veteran underwent a VA examination for his diabetes mellitus in June 2014.  The examiner noted that the Veteran's diabetes was managed by restricted diet and prescribed oral hypoglycemic agents.  While the examiner noted regulation of activities, the Veteran stated simply that he was limited to regular activity.  His condition was active.  He was well-developed and well-nourished with no signs of malaise, retinal complications, rashes, lesions, or other complications.

The Veteran underwent another VA examination for his PTSD in July 2014.  The examiner did not review the Veteran's claims file.  The Veteran reported his work history as reported above.  The examiner found that the Veteran no longer met the criteria for a PTSD diagnosis, as his condition was improving.  The examiner did not provide a new diagnosis.  The examiner further found that the Veteran's psychiatric disability was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Specifically, the examiner stated that the Veteran's difficulty concentrating, difficulty sleeping, and hypervigilance would make it difficult for him to engage in acts of physical and/or sedentary employment.  

In a June 2016 informal hearing presentation, the Veteran's representative argues that the July 2014 examination is inadequate because the examiner appeared adversarial to the Veteran in revoking his diagnosis and did not assess the Veteran's ability to obtain and maintain substantially gainful employment.  The representative further argued that there is no assessment in the record of the combined effect of all service-connected disabilities on his ability to obtain and maintain such employment.

As an initial matter, the Board notes that a schedular TDIU under 38 C.F.R. § 4.16(a) is not available for the Veteran.  His diabetes and PTSD are unrelated and cannot be counted as a single disability.  Thus, all single disabilities are evaluated at less than 60 percent and his combined evaluation is less than 70 percent.  A schedular TDIU is therefore not available to the Veteran and must be denied.

As to referral for extraschedular consideration under 38 C.F.R. § 4.16(b), the Board finds that referral is not warranted because the evidence weighs against a finding that the Veteran's service-connected disabilities render him unemployable.  There is no evidence that the Veteran's diabetes, well-controlled by diet and oral medication, contributes to prevent the Veteran from obtaining and maintaining work, particularly as the Veteran reported regular activity as a result of the disease.  As to PTSD, two VA examiners concur that though the disability produces occupational impairment, the Veteran generally functions satisfactorily with normal routine behavior, self-care, and conversation.  Although the July 2014 examiner notes that PTSD would make employment difficult, the Board finds that this difficulty is fully contemplated in the Veteran's current 50 percent rating, but does not render the Veteran totally unemployable.  As such, the Board finds that the evidence is insufficient for referral for an extraschedular TDIU; and the appeal is therefore denied.


ORDER

A total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


